                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

JOHN R. STOVER                          :

                 Plaintiff              :    CIVIL ACTION NO. 3:17-1840

          v.                            :         (JUDGE MANNION)

ANDREW M. SAUL1                         :

                 Defendant              :

                                    ORDER

      Presently before the court is the report and recommendation of

Magistrate Judge Gerald B. Cohn (“Report”), which recommends that the

decision of the Commissioner of Social Security (“Commissioner”) denying

the plaintiff John R. Stover’s (“Stover”) claim for Disability Insurance Benefits

(“DIB”) be affirmed. (Doc. 20). Neither party has filed objections to the

Report.2 Based on the court’s review of the record in this matter, Judge

Cohn’s Report is adopted in its entirety and the decision of the Commissioner

is affirmed.


      1
        Andrew M. Saul was sworn in as Commissioner of Social Security on
June 17, 2019. The court has substituted him with the previous defendant in
this action under Federal Rule of Civil Procedure 25(d).
      2
       Stover’s counsel filed a letter with the court indicating that he “waives
the opportunity to file objections to the Report and Recommendation entered
by Magistrate Judge Cohn . . . .” (Doc. 22).
      When no objections are made to the report and recommendation of a

magistrate judge, the court should, as a matter of good practice, “satisfy itself

that there is no clear error on the face of the record in order to accept the

recommendation.” Fed.R.Civ.P. 72(b); advisory committee notes; see also

Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa.

2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)

(explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,

the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); M.D.Pa. L.R. 72.31.

      On May 4, 2016, Stover’s application for DIB was denied by an

Administrative Law Judge (“ALJ”). (Doc. 10-2, at 8-23). The ALJ’s decision

became the final decision of the Commissioner. Stover appeals the decision

arguing that the ALJ committed four errors. (Doc. 13, at 14-15). In his Report,

Judge Cohn thoroughly addressed each of Stover’s claims and determined

that the ALJ’s decision was supported by substantial evidence. (Doc. 20, at

6-16). Accordingly, Judge Cohn recommends that the decision of the

Commissioner be affirmed. (Doc. 20, at 17).


                                      -2-
        The court has reviewed the entire Report of Judge Cohn and agrees

with the sound reasoning that led him to his recommendation. As such, the

court adopts the Report of Judge Cohn as the opinion of the court.

        NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

        (1) The Report of Judge Cohn (Doc. 20) is ADOPTED IN ITS

             ENTIRETY;

        (2) The decision of the Commissioner denying Stover’s claim for DIB

             is AFFIRMED; and

        (3) The Clerk of Court is directed to CLOSE THIS CASE.


                                       s/   Malachy E. Mannion
                                       MALACHY E. MANNION
                                       United States District Judge
DATE: August 29, 2019
18-1255-01




                                    -3-
